NO. 12-08-00037-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


LISA C. MCDONALD, INDIVIDUALLY
AND AS ADMINISTRATOR OF THE
ESTATE OF ROBERT M. MCDONALD,§
	APPEAL FROM THE 273RD
DECEASED,  
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

FARMERS STATE BANK,
APPELLEE§
	SHELBY COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant and Appellee have filed a joint motion to dismiss this appeal.  In their motion, the
parties state that they have reached a resolution of this dispute and no longer wish to pursue the
appeal.  Because the parties have met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.  
Opinion delivered December 10, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.










(PUBLISH)